COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
CHINASA MADUMERE and ENVISION MEDICAL SUPPLY, INC.,
 
                            Appellants,
 
v.
 
 
ENYIMBA SOCIAL CLUB USA, INC.,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00226-CV
 
Appeal from the
 
134th
  District Court
 
of Dallas
  County, Texas 
 
(TC# DC-11-03985-G)
  
 



 
MEMORANDUM
 OPINION
This appeal is
before the Court on its own motion to determine whether the appeal should be
dismissed.  Although Appellants have timely
filed their notice of appeal, they have failed to tender the required filing
fee and file the reporter’s record and their brief.
            Unless
excused by statute or rule, an appellant must pay the required filing fees when
filing a notice of appeal.  See Tex.R.App.P.
5; see also Tex.R.App.P. 20.1(c).  Likewise,
unless excused, an appellant must also pay the official reporter for preparing
the reporter’s record to ensure the record is filed.  See
Tex.R.App.P. 35.3(b)(2), (3).  If an appellant fails to file a brief, pay
the filing fee, and pay, or make arrangements to pay the official reporter to
prepare the reporter’s record, an appeals court may dismiss the appeal on its
own initiative.  See Tex.R.App.P.
37.3(c), 38.8(a)(1), 42.3(b), (c).
On June 15, 2012,
Appellants filed their notice of appeal with the Clerk of the Fifth Court of
Appeals, but did not tender the required $175 filing fee or submit an affidavit
of indigence.  By letter dated July 2,
2012, the Clerk of the Fifth Court of Appeals informed the parties that the
appeal had been transferred to this Court by order of the Texas Supreme
Court.  By letter dated July 6, 2012, the
Clerk of this Court informed Appellants that the requisite filing fee had not
been paid, instructed them to pay within 20 days, and advised them that failure
to do so could result in dismissal of the appeal.  Appellants did not respond to this letter.  By letter dated August 6, 2012, the Clerk of
this Court informed Appellants that they had not filed their brief and the
reporter’s record and tendered the required filing fee, and gave them notice of
its intent to dismiss the appeal for want of prosecution unless, within 10
days, they could show cause for continuing the appeal.  Appellants did not respond to this letter.
As established
above, this Court has the authority to dismiss an appeal if an appellant fails
to prosecute the appeal or to comply with the appellate rules or with a notice
from the clerk requiring a response or other action within a specified
time.  See Tex.R.App.P.
37.3(c), 38.8(a)(1), 42.3(b), (c). 
Although twice instructed to tender the filing fee and warned that
failure to do so could result in dismissal of the appeal, Appellants have
failed to tender the filing fee and to respond to the Clerk’s letters.  In addition, Appellants have failed to pay or
make arrangements to pay the official reporter to prepare the reporter’s record
and none has been filed.  Furthermore,
Appellants have failed to file their brief. 
Accordingly, we dismiss the appeal.
 
 
August 29, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.